YOUNG, J.,
Concurring separately:
No doubt our decision today will be cited by those who seek to avoid child support arrearages by claiming an oral agreement to modify existed between the parties. I write separately only to emphasize, on the first assignment of error, that the narrow issue before us is whether the finding of the trial court was against the manifest weight of the evidence. There is plenty of competent, credible evidence to support the finding of the trial court that such an agreement existed, and this court may not substitute its judgment for that of the trial court.
As to the second assignment of error, the record shows that appellee expended $27,000 for the benefit of the child during the period of time that support payments were suspended by agreement. This factor, when combined with the other matters considered by the trial court, clearly establishes that the enforcement of the *698agreement was not contrary to the best interests of the child.
JONES, P.J., Dissents.